Preaster v Biringanine (2021 NY Slip Op 06267)





Preaster v Biringanine


2021 NY Slip Op 06267


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


897 CA 20-01663

[*1]MICHAEL PREASTER, PLAINTIFF-APPELLANT,
vJOSEPHINE BIRINGANINE AND RUNYEMURA MUGINGI, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


THE RUSSELL FRIEDMAN LAW GROUP, LLP, ROCHESTER (RON F. WRIGHT OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
LAW OFFICE OF KEITH D. MILLER, LIVERPOOL (KEITH D. MILLER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered October 7, 2020. The order denied plaintiff's motion insofar as it sought leave to renew plaintiff's opposition to defendants' motion to dismiss the complaint, granted plaintiff's motion insofar as it sought leave to reargue and, upon reargument, adhered to the prior order granting defendants' motion and dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court